750 N.W.2d 182 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Timothy Michael PUCKETT, Defendant-Appellant.
Docket No. 135084. COA No. 279168.
Supreme Court of Michigan.
June 23, 2008.
On order of the Court, the application for leave to appeal the September 18, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, J., would grant leave to appeal.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Houlihan, 480 Mich. 1165, 746 N.W.2d 879 (2008).